Case 17-23368        Doc 50     Filed 12/05/18     Entered 12/05/18 14:48:46          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-23368
         Lori L Wilk

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/04/2017.

         2) The plan was confirmed on 11/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/15/2018.

         5) The case was dismissed on 09/21/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,667.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23368       Doc 50        Filed 12/05/18    Entered 12/05/18 14:48:46               Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor                $3,089.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $3,089.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $176.08
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $176.08

 Attorney fees paid and disclosed by debtor:                  $442.05


 Scheduled Creditors:
 Creditor                                       Claim         Claim          Claim        Principal      Int.
 Name                                Class    Scheduled      Asserted       Allowed         Paid         Paid
 AARGON AGENCY                    Unsecured            NA         508.68         508.68           0.00       0.00
 ATLAS ACQUISITIONS LLC           Unsecured            NA       1,610.10       1,610.10           0.00       0.00
 CAPITAL ONE AUTO FINANCE         Unsecured      8,864.00       8,864.78       8,864.78           0.00       0.00
 ILLINOIS TOLLWAY                 Unsecured         650.00    11,254.70      11,254.70            0.00       0.00
 LVNV FUNDING                     Unsecured         333.00        298.04         298.04           0.00       0.00
 MID AMERICA BANK & TRUST         Unsecured         297.00        297.37         297.37           0.00       0.00
 NATIONWIDE INSURANCE             Unsecured         170.00           NA             NA            0.00       0.00
 PAYLIANCE/INDIAN PRAIRIE SCHOO   Unsecured         205.00           NA             NA            0.00       0.00
 SECRETARY OF STATE               Unsecured         325.00           NA             NA            0.00       0.00
 SERVICE KING                     Unsecured      1,000.00            NA             NA            0.00       0.00
 FAIR COLLECTIONS AND OUTSOURC    Unsecured      7,598.00            NA             NA            0.00       0.00
 FOREFRONT MANAGEMENT             Unsecured          20.00           NA             NA            0.00       0.00
 FST PREMIER                      Unsecured         992.00           NA             NA            0.00       0.00
 AT&T UVERSE/IC SYSTEMS           Unsecured         504.00           NA             NA            0.00       0.00
 CITY OF MADEIRA BEACH            Unsecured          35.00           NA             NA            0.00       0.00
 CITY OF ROLLING MEADOWS          Unsecured         200.00           NA             NA            0.00       0.00
 COLLECTION PROFESSIONALS         Unsecured      2,419.00            NA             NA            0.00       0.00
 CHETAN RANGALAH                  Unsecured           0.00           NA             NA            0.00       0.00
 AMITA HEALTH                     Unsecured          20.00           NA             NA            0.00       0.00
 AT&T UVERSE                      Unsecured         504.00           NA             NA            0.00       0.00
 ADVENTIST HINSDALE HOSPITAL      Unsecured          42.00           NA             NA            0.00       0.00
 KINDERCARE LEARNING CTR          Unsecured         736.00           NA             NA            0.00       0.00
 STANDARD PARKING MIDWAY AIRP     Unsecured          40.00           NA             NA            0.00       0.00
 VICTORIA SELECT INSURANCE COM    Unsecured         835.00           NA             NA            0.00       0.00
 VILLAGE OF WILLOWBROOK           Unsecured         200.00           NA             NA            0.00       0.00
 WOW                              Unsecured         377.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-23368      Doc 50        Filed 12/05/18    Entered 12/05/18 14:48:46                Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal        Int.
 Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
 STATE COURT OF TURNER COUNTY/   Unsecured           0.00           NA           NA             0.00         0.00
 TRIDENT ASSET MGMT/WINDSOR FA   Unsecured          63.00           NA           NA             0.00         0.00
 BRITTANY SPRINGS LIMIT          Unsecured      7,598.00            NA           NA             0.00         0.00
 SHORT TERM LOAN                 Unsecured      1,134.00       1,134.43     1,134.43            0.00         0.00
 T MOBILE                        Unsecured         475.00        475.65       475.65            0.00         0.00
 TURK FURNITURE NAPERVILLE       Unsecured      2,400.00       4,422.56     4,422.56            0.00         0.00
 VERIZON                         Unsecured      2,533.00       2,485.27     2,485.27            0.00         0.00
 WESTLAKE FINANCIAL SERVICES     Secured       14,702.00     14,702.00     14,702.00       2,369.91       543.01
 WESTLAKE FINANCIAL SERVICES     Unsecured            NA         476.78       476.78            0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00               $0.00                   $0.00
       Mortgage Arrearage                                    $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                          $14,702.00           $2,369.91                 $543.01
       All Other Secured                                     $0.00               $0.00                   $0.00
 TOTAL SECURED:                                         $14,702.00           $2,369.91                 $543.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00                $0.00
        Domestic Support Ongoing                              $0.00                 $0.00                $0.00
        All Other Priority                                    $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $31,828.36                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                               $176.08
        Disbursements to Creditors                             $2,912.92

 TOTAL DISBURSEMENTS :                                                                          $3,089.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-23368        Doc 50      Filed 12/05/18     Entered 12/05/18 14:48:46            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
